Citation Nr: 1641798	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  10-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to an increased rating higher than 10 percent for right Achilles tendonitis.

4.  Entitlement to an increased rating higher than 10 percent for chronic left ankle strain with Achilles tendonitis, left lower extremity.

5.  Entitlement to an increased rating higher than 20 percent for cervical spine arthritis.

6.  Entitlement to an increased rating higher than 20 percent for lumbar spine arthritis with degenerative disc disease.

7.  Entitlement to an increased rating higher than 10 percent for residuals of compression injury to the thoracic spine with degenerative changes.

8.  Entitlement to an initial rating higher than 10 percent for bilateral metatarsalgia.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974 and July 1988 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO identified the rating decision on appeal as an April 2008 rating decision.  The Board accepts the April 2008 rating decision as the decision on appeal with respect to the claim to reopen service connection for bronchitis, the claim for service connection for the right knee disorder, the initial rating claim for a rating higher than 10 percent for bilateral metatarsalgia, and entitlement to a TDIU.  

However, with respect to the other matters on appeal, the record shows that the Veteran has continued his appeal from earlier rating decisions.  In September 2004, the RO, in pertinent part, denied an increased rating for disabilities of the cervical, lumbar, and thoracic spines.  The Veteran did not file a notice of disagreement with this rating decision, per se, but he submitted a statement in December 2004 indicating his desire to file a "service connection" claim for a "neck injury."  He also submitted a later statement in September 2005 noting that he wanted to file an increase in his service-connected back conditions.  Additional relevant evidence concerning VA outpatient treatment for the neck and back also was added to the record in October 2004, suggesting a reasonable possibility of an increase in severity of the spinal conditions.  As the Veteran submitted statements that, in effect, indicate his desire to continue with these claims and new and material evidence pertaining to the spinal conditions was submitted within one year of the September 2004 rating decision, the Board determines that the September 2004 rating decision remained pending as it pertained to the increased rating claims for the cervical spine, lumbar spine, and thoracic spine.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In June 2006, in pertinent part, the RO denied an increased rating for Achilles tendonitis of the lower extremities.  In July 2006, the Veteran submitted a statement that he wanted to file an increase for his Achilles tendonitis, which, in effect, indicates his desire to continue with the increased rating claim for Achilles tendonitis, even though he did not specifically state that he was intending to disagree with the June 2006 rating decision.  Copies of his Social Security Administration (SSA) disability records were also added to the record at that time, which included treatment records pertaining to the feet that had been considered in determining that the Veteran was disabled (though SSA disability benefits were awarded based on other disabilities).  As the Veteran submitted statements that, in effect, indicate his desire to continue with the increased rating claim for bilateral Achilles tendonitis and new and material evidence pertaining to the feet was submitted within one year of the June 2006 rating decision, the Board determines that the June 2006 rating decision remained pending as it pertained to the increased rating claim for bilateral Achilles tendonitis.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board notes further, that in an October 2010 rating decision, the RO determined that service connection was in order for chronic left ankle strain and evaluated that disability with the Veteran's previously service connected Achilles tendonitis of the left lower extremity because the disability affects the same area and has the same symptomatology.  See 38 C.F.R. § 4.14 (2012).  The disability was recharacterized as shown above.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.  The Veteran previously stated on a VA Form 9 in November 2010 that he wanted to "drop the bilateral metatarsalgia."  However, the Veteran submitted testimony on this matter at the Board hearing; thus it appears he did not intend to withdraw that issue from appellate consideration and it will be considered by the Board in this decision. 

This case was previously before the Board in April 2013, at which time the Board reopened the claim of service connection for bronchitis, finding that new and material evidence had been received to reopen the claim, but remanded this matter, along with all other issues on appeal, for further development.  The case is now returned for appellate review.  Unfortunately, for the reasons described below, the case must be remanded again.

As noted in the Board's April 2013 remand, the issue of a claim to reopen service connection for posttraumatic stress disorder based on new and material evidence has been raised by the record via testimony from the Veteran at the October 2011 hearing and a statement submitted by the Veteran in April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in April 2013, in part, so that the Veteran's complete VA treatment records from the VAMC in Cleveland could be obtained.  The Veteran's claim dates back to 2003, but there are only intermittent treatment records in the claims file.  The remand directives noted that arrangements should be made to obtain relevant VA treatment records from the VAMC in Cleveland dated from November 2002 to February 2009, and from November 2010 to present noting podiatry and orthopedic records concerning the knees, Achilles tendon, feet, and spine.  In addition, the remand noted that if efforts to obtain the additional records are unsuccessful, the RO should make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).  

VBMS records show that records from the VAMC in Cleveland were obtained pertaining to another issue the Veteran claimed after the Board remand (radiculopathy), as well as intermittent records dated in September 1997, then from October 2015 to January 2016.  It does not appear that the Veteran's complete records have been added to the file.  If additional records are unavailable then it needs to be clearly documented in the record.

As for the Veteran's claim for service connection for bronchitis, the Board remanded the issue so that a VA examination could be provided to address whether the Veteran's bronchitis was incurred in service.  It was noted that the Veteran had a diagnosis of bronchitis both in service in 1988, and after service in 1997, and that he had stated that he suffered from recurring bouts of bronchitis every year.  The Veteran was provided with a VA respiratory examination in June 2013.  The examiner determined that the Veteran's bronchitis did not have its onset in service due, in part, to the fact that he was not diagnosed with bronchitis until 1997.  The examiner did not appear to give any weight to the Veteran's competent complaints of recurrent bronchitis infections every year, or the fact that he was first diagnosed with bronchitis in service in 1988.  For these reasons, the opinion provided is inadequate.

With respect to the service connection claim for a right knee disability, the case was remanded by the Board in April 2013 for an examination and medical opinion addressing the etiology of the right knee disability.  It was noted that the Veteran had a defect in his right knee at entry into service in July 1972, and thus, his knee was not considered sound at entry into service.  Thus, an opinion was requested addressing whether his pre-existing right knee disorder was aggravated by his military service and/or whether he has any present knee disability that was caused or aggravated by his service-connected orthopedic disabilities, including his thoracic spine, lumbar spine, or Achilles tendonitis.  

An examination was provided in June 2013 and opinion in July 2013, that it was unlikely that the Veteran's right knee was caused or aggravated by his military service, or was secondary to his orthopedic conditions, such as cervical, thoracic, or lumbar spine disabilities.  The examiner noted that the slight osteoarthritic changes of the right knee were due to the aging process.  However, there was no rationale provided as to why the right knee was not aggravated by service, or by the service-connected thoracic spine, lumbar spine, or Achilles tendonitis.  For this reason, the opinion provided in July 2013 is inadequate for rating purposes.

Regarding the increased rating for a cervical spine, the Veteran was last examined for compensation and pension purposes for this appeal in June 2013.  During the course of the remand, the Veteran also claimed radiculopathy of the upper extremities; so he was provided with another compensation and pension examination in December 2015, which addressed his cervical spine disability.  The RO has not reviewed this examination for purposes of the increased rating claim for the cervical spine; and the Veteran has not waived RO review of this examination.  Therefore, the Board cannot review this examination in the first instance.  The evidence further shows that the Veteran's cervical spine disability has since worsened, as it was noted in January 2016 that the Veteran was being referred for a consultation on having surgery for his cervical spine.  Additional records pertaining to the Veteran's cervical spine, including any surgery that has taken place since January 2016 should be obtained.  Also, as it appears that the Veteran's cervical spine disability has since worsened since it was last examined for compensation and pension purposes, additional examination is warranted.  

With respect to the increased rating claims for chronic left ankle strain with Achilles tendonitis, left lower extremity, lumbar spine arthritis with degenerative disc disease, residuals of compression injury to the thoracic spine with degenerative changes, and bilateral metatarsalgia, these issues need to be remanded as any missing VA treatment records could pertain to these disabilities.  Also given that the last examinations addressing the severity of these disabilities were more than three years ago, new examinations should be provided to ensure that the most recent assessment of the severity of these disabilities is available upon the return of the case to the Board after the remand.

Finally, regarding the claim for entitlement to a TDIU, this matter is inextricably intertwined with the other matters being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant VA treatment records from the VAMC in Cleveland dated from November 2002 to February 2009, and from November 2010 to present noting podiatry and orthopedic records concerning the knees, Achilles tendon, feet, and spine.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to determine the etiology of the Veteran's bronchitis.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other histories.  All necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide a comprehensive assessment of the presence of any bronchitis disorder.

The examiner also should provide an opinion as to the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) that any bronchitis disorder had its onset in the Veteran's active military service or is otherwise related to any disease, event, or injury during his service - including his exposure to dust, or upper respiratory infections;

(b)  the likelihood (very likely, as likely as not, or unlikely) that any current bronchitis disorder was caused by the Veteran's now service-connected chronic rhinitis;

(c)  the likelihood (very likely, as likely as not, or unlikely) that any current bronchitis disorder, alternatively, was aggravated (permanently worsened) by the Veteran's now service-connected chronic rhinitis.  If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the bronchitis disorder before the onset of aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Upon receipt of all additional records, schedule an appropriate VA compensation examination for a right knee disorder.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other histories.  All necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide a comprehensive assessment of the presence of any right knee disorder.

The examiner also should provide an opinion as to the following:

(a)  whether it is at least as likely as not that the Veteran's pre-existing right knee disorder increased in severity during service including due to his duties as a cook; 

(b) if so, was any increase in disability clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease;

(c)  the likelihood (very likely, as likely as not, or unlikely) that any current right knee disorder, alternatively, was either proximately caused by, or aggravated (permanently worsened) by the Veteran's service-connected lumbar or thoracic spine disabilities, or his bilateral metatarsalgia and/or left ankle strain with bilateral Achilles tendonitis, to include as due to his altered gait.  If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the right knee disorder before the onset of aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the cervical, thoracic, and lumbar spine disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected cervical, thoracic, and lumbar spine disabilities.

The examiner should conduct range of motion testing of the cervical, thoracic, and lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's cervical, thoracic, and lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical, thoracic, and lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner should identify any neurological pathology related to the service-connected cervical, thoracic, and lumbar spine disabilities, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

As to any intervertebral disc syndrome associated with the disabilities of the cervical, thoracic, and/or lumbar spine, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes,' defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also discuss the occupational impairment demonstrated due to the Veteran's cervical, thoracic, and lumbar spine disabilities either alone or in combination with all of the other service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the left ankle strain with Achilles tendonitis of the left lower extremity, Achilles tendonitis of the right lower extremity, and bilateral metatarsalgia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left ankle strain with Achilles tendonitis of the left lower extremity, Achilles tendonitis of the right lower extremity, and bilateral metatarsalgia.

The examiner should conduct range of motion testing of the ankles/feet, specifically noting whether - upon repetitive motion of the Veteran's bilateral lower extremities and particularly, the ankles and feet - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the bilateral lower extremities including the ankles and feet are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the occupational impairment due to the Veteran's left ankle strain with Achilles tendonitis of the left lower extremity, Achilles tendonitis of the right lower extremity, and bilateral metatarsalgia disabilities either alone or in combination with all of the Veteran's service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Ensure the examiners' opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

7.  Then readjudicate the remaining claims in light of the additional evidence, including all relevant evidence submitted since the July 2013 Supplemental Statement of the Case.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






